HARDIN, P. J.
I think the plaintiff failed to give evidence sufficient to require the court to submit the question of the defendant’s alleged negligence to the jury, and that the nonsuit was properly granted, and the order denying the motion for a new trial on a case and exceptions was proper. Frier v. Canal Co., 86 Hun, 465, 33 N. Y. Supp. 886; Miller v. Railroad Co., 92 Hun, 282, 36 N. Y. Supp. 719; Brown v. Railroad Co., 4 App. Div. 465, 38 N. Y. Supp. 655. The doctrine laid down in Ryan v. Railroad Co., 35 N. Y. 210, has been limited and qualified. Webb v. Railroad Co., 49 N. Y. 427; Cornish v. Insurance Co., 74 N. Y. 295; Lowery v. Railway Co., 99 N. Y. 166, 1 N. E. 608; Flinn v. Railroad Co., 142 N. Y. 11, 36 N. E. 1046; Frace v. Railroad Co., 143 N. Y. 182, 38 N. E. 102. I think the judgment and order should be affirmed with costs.
Judgment and order affirmed, with costs. All concur.